 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATE DISTRICT COURT

 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11
12                                                 Case No. l 5cv1044 WQH (RBM)
     Tony Roberts,
13
                                        Plaintiff, REPORT AND
14                                                 RECOMMENDATION GRANTING
                   v.                              IN PART AND DENYING IN PART
15                                                 DEFENDANTS' MOTION FOR
                                                   SUMMARY JUDGMENT (Doc.172)
16   J. Beard et al.,

17                                  Defendants.

18
19        I.   INTRODUCTION
20
          Plaintiff Tony Roberts, an inmate currently incarcerated at California Health
21
     Care Facility, has filed a 42 U.S.C. § 1983 lawsuit against staff at the RJ Donovan
22
23   Correctional Facility for violations of his First Amendment right to file grievances
24
     and for various violations of state law. (Doc. 1, at 3-4.) Plaintiff alleges that
25
     Defendants R. Davis, A. Buenrostro, C. Meza, A. Parker, R. Solis, R. Santiago, and
26
27   K. Seibel - all prison staff - retaliated against him for engaging in First
28
                                                  1
                                                                         15cv1044 WQH (RBM)
 1   Amendment conduct. 1 (Doc. 1, at 11-12.) Defendants have filed a motion for
 2
     summary judgment on the following grounds: 1) The undisputed evidence shows
 3
 4   that Defendants did not retaliate against Plaintiff in violation of his First

 5   Amendment rights; 2) Plaintiffs state law claims do not create enforceable
 6
     individual rights; and 3) Defendants are entitled to qualified immunity. 2 (Doc. 172-
 7
 8   1, at 19-24.) For the following reasons, the Court recommends granting in part and

 9   denying in part Defendants' motion for summary judgment.
10
          II.   ALLEGATIONS
11
12        Plaintiff alleges that "Defendants conspired to retaliate against [him] for

13   engaging in 'protected conduct' when [he] petitioned for redress of his grievances"
14
     between April and October 2014. (Doc. 1, at 19.) Plaintiff alleges that Defendants
15
16   Davis and Buenrostro "engaged in a series of unlawful and repressive conduct

17   against Plaintiff and other mentally ill inmates" when Plaintiff "attempted to access
18
     [RJ Donovan's] inmate appeal procedure to complain about these Defendants'
19
20   conduct" which "were either screened out or were never responded to by [RJ

21   Donovan's] prison officials." (Doc. 1, at 10.) Plaintiff states that after he wrote the
22
23
24          1
             Plaintiff also named the following people in his Complaint: Captain S.
     Sanchez, L. Ciborowski, D . Arguilez, D . Paramo, and J. Beard. However, Plaintiff
25   never properly served these Defendants. See Judge William Q . Hayes' s Order, Doc.
     31.
26         2
             Defendants also argue that the Eighth Amendment claim against Defendant
     Buenrostro should also be oismissed on summary judgment. (Doc. 172-1, at 6.)
27   However, Judge Hayes already dismissed this Eighth Amendment claim against
     Defendant Buenrostro on summary judgment on September 24, 2018. (Doc. 136, at
28   6-8.)
                                                  2
                                                                         15cvl044 WQH (RBM)
 1   "class monitors" of the California Department of Corrections and Rehabilitation's
 2
     mental health delivery system, appointed under Coleman v. Brown et al., 28 F.
 3
 4   Supp. 3d 1068 (E.D. Cal. April 11, 2014), Plaintiff was retaliated against and

 5   terrorized by Defendants A. Buenrostro, R. Davis, C. Meza, A. Parker, R. Solis, R.
 6
     Santiago, and K. Seibel for engaging in First Amendment conduct. (Doc. 1, at 10-
 7
 8   11.)

9           Plaintiff claims that Defendants C. Meza and A. Buenrostro prohibited
10
     Plaintiffs ability to send written communications of public interest to government
11
12   officials. (Doc. 1, at 19.) Plaintiff states that Defendant C. Meza "illegal[ly]

13   obtained a copy of a written complaint Plaintiff had drafted and submitted" to the
14
     Department of Justice and gave the complaint to Defendant Buenrostro, who then
15
16   concocted false allegations against Plaintiff in retaliation and arranged with other

17   officers Plaintiffs transfer to another prison that caused Plaintiff "to experience an
18
     exacerbation in his mental illness." (Doc. 1, at 12.) Plaintiff claims that Defendants
19
20   A. Parker and A. Buenrostro conducted a cell search on June 3, 2014 and

21
     confiscated legal documents from Plaintiff including a civil rights complaint that
22
     was about to be filed against Defendants Buenrostro and Meza for the April 2, 2014
23
24   incident, in which Plaintiff was found guilty of "Openly Displaying Disrespect" to

25   Defendant Buenrostro. (Doc. 1, at 20.) Plaintiff alleges that Defendants Buenrostro
26
     and Parker "concocted false disciplinary charges" against him, accusing him of
27
28
                                                  3
                                                                         15cv1044 WQH (RBM)
 1   working with another prisoner to falsely accuse Defendant Buenrostro. (Doc. 1, at
 2
     20-21.)
 3
 4        Plaintiff claims that Defendants Davis, Meza, and Buenrostro falsely labeled

 5   Plaintiff a "snitch," causing him to be attacked by other inmates, in retaliation for
 6
     exercising his First Amendment rights. (Doc. 1, at 21-24.) Plaintiff alleges that
 7
 8   Defendant Buenrostro told other prisoners that he was a child molester on

 9   September 29, 2014, in a "calculated effort to place Plaintiffs safety in danger from
10
     other inmates." (Doc. 1, at 23.) Plaintiff claims that Defendant K. Seibel, the deputy
11
12   chief warden, conspired to retaliate against Plaintiff for filing grievances by

13   authorizing the illegal activities of the other correctional officers under her and by
14
     placing him on a list for transfer to another CDCR facility in Stockton in September
15
16   and October 2014. (Doc. 1, at 14-15, 23.)

17        Finally, Plaintiff alleges that Defendant Buenrostro conducted a clothed body
18
     search of Plaintiff on April 2, 2014 and intentionally rubbed Plaintiffs private parts
19
20   for sexual gratification in retaliation for exercising his First Amendment rights.

21   (Doc. 1, at 11-12.) Plaintiff alleges that Buenrostro then wrote up a false and
22
     retaliatory rules violation report against him for exercising his constitutional rights.
23
24   (Doc. 1, at 11.) Plaintiff alleges that Defendant Buenrostro later spoke to him in

25
     October 2014 and promised to "get some payback on your ass" and attempted to set
26
     Plaintiff up to be injured by other inmates. (Doc. 1, at 24.)
27
28        Ill
                                                 4
                                                                         15cvl044 WQH (RBM)
 1        III. EVIDENCE PRESENTED
 2
          A. Defendants' Proffer
 3
 4        Defendants A. Buenrostro and C. Meza both declared that they did not take

 5   any adverse action against Plaintiff because Plaintiff corresponded with the "class
 6
     monitors" of CDCR's mental health delivery system, appointed under Coleman v.
 7
 8   Brown et al., or for any other reason. (Buenrostro Deel.~ 2; Meza Deel.~ 3.)

 9   Defendants Buenrostro and Meza stated that they never refused to process
10
     Plaintiffs outgoing mail and that they never interfered with Plaintiffs outgoing or
11
12   incoming mail. (Buenrostro Deel.~ 3; Meza Deel.~ 2.) Defendant Meza never

13   confiscated or otherwise obtained any of Plaintiffs legal materials. (Meza Deel.~
14
     4.) Defendants Buenrostro and Parker did not confiscate a civil rights lawsuit
15
16   during a search of Plaintiffs cell on June 3, 2014. (Buenrostro Deel.~ 11; Parker

17   Deel.~   2.)
18
          Defendant Buenrostro was monitoring the inmates in Housing Unit A-1 on
19
20   April 2, 2014. (Buenrostro Deel. ~ 3.) Defendant Buenrostro ordered Plaintiff to
21
     leave the housing unit and go to the dining hall for breakfast or return to his cell,
22
     but he stated that Plaintiff ignored his orders. (Buenrostro Deel.~ 3.) Defendant
23
24   Buenrostro approached Plaintiff and again ordered Plaintiff to leave the housing
25
     unit or return to his cell and Plaintiff responded, "Don't worry about what I'm
26
     doing, stupid Mexican." (Buenrostro Deel.~ 3.) Defendant Buenrostro stated that
27
28   he searched Plaintiff because Plaintiffs actions were suspicious and unusual.
                                                 5
                                                                        15cvl044 WQH (RBM)
 1   (Buenrostro Deel. if 4.) Defendant Buenrostro told Plaintiff that he was expected to
 2
     follow orders and procedures within the housing unit. (Buenrostro Deel. if 4.)
 3
 4   Plaintiff was agitated and angry and responded, "Fuck you stupid Mexican. I'm

 5   going to do what I want to do." (Buenrostro Deel. if 4.) At that point, Defendant
 6
     Buenrostro placed Plaintiff in handcuffs because of Plaintiff's unusual behavior and
 7
 8   agitated state, and as a safety precaution, Plaintiff was escorted to the Program

 9   Support Unit. (Buenrostro Deel.    if 4.) Defendant Buenrostro declared that he did not
10
     use excessive or improper force on Plaintiff at any time during the incident and
11
12   clothed body search on April 2, 2014. (Buenrostro Deel. if 5.) Defendant Buenrostro

13   stated that he did not sexually assault Plaintiff during that search and did not rub
14
     Plaintiff's private parts for sexual gratification. (Buenrostro Deel. if 5.) Defendant
15
16   Buenrostro searched Plaintiff because his actions were suspicious, and Defendant

17   Buenrostro knew that Plaintiff was not assigned to cell 210. (Buenrostro Deel.      if 5.)
18
     Defendant Buenrostro also knew, based on his training, education, and personal
19
20   experience within CDCR, that inmates often try to go to other cells for improper

21   purposes such as delivering or obtaining contraband including drugs, weapons,
22
     currency, or electronic equipment or other property that is not theirs. (Buenrostro
23
24   Deel.   if 5.) This, and Plaintiff's agitated state, were the only reasons why Defendant
25
     Buenrostro performed a clothed body search of Plaintiff. (Buenrostro Deel. if 5.)
26
     Defendant Buenrostro wrote a 115 Rules Violation Report charging Plaintiff with
27
28   behavior that leads to violence in violation of California Code of Regulations, Title
                                                  6
                                                                         15cv1044 WQH (RBM)
 1   15, section 3005(d). (Buenrostro Deel.~ 6 and Exhibit A.) Defendant Buenrostro
 2
     stated that he did not write this report in retaliation. (Buenrostro Deel.~ 6 and
 3
 4   Exhibit A.) This Rules Violation Report was heard by a senior hearing officer,

 5   Correctional Lieutenant R. Davis, on May 1, 2014. (Buenrostro Deel.      ~   6 and
 6
     Exhibit A thereto.) Lt. Davis found Plaintiff not guilty of behavior that leads to
 7

 8   violence, but instead found him guilty of the lesser included offense of openly

 9   displaying disrespect in violation of California Code of Regulations, Title 15,
10
     section 3004 (b). Lt. Davis's finding was based upon a preponderance of the
11
12   evidence submitted at the hearing. (Buenrostro Deel.~ 6 and Exhibit A.) This

13   evidence included Defendant Buenrostro's written report which stated in part that
14
     Plaintiff said "don't worry about what I'm doing stupid Mexican," and the
15
16   testimony of Correctional Counselor Hailey, who told Lt. Davis that he heard

17   Plaintiff call Defendant Buenrostro "a Mexican." (Buenrostro Deel. ~ 6 and Exhibit
18
     A.) Plaintiff was assessed thirty days forfeiture of good-time credits, thirty days
19
20   loss of evening yard privileges, and thirty days loss of dayroom privileges.

21   (Buenrostro Deel.~ 6 and Exhibit A.) This 115 Rules Violation Report's guilty
22
     finding has not been overturned by the CDCR. (Buenrostro Deel. ~ 6 and Exhibit
23
24   A.) Defendant Davis, who made the guilty finding, has declared that he never

25
     participated in an "ongoing conspiracy to purposefully punish [Plaintiff] for
26
     exercising his right to file inmate grievances." (Davis   Deel.~   2.)
27
28
                                                 7
                                                                          15cvl044 WQH (RBM)
 1        Defendant Buenrostro never contacted Sergeant Sanchez to plot Plaintiffs
 2
     transfer to another prison, knowing that doing so would exacerbate Plaintiffs
 3
 4   mental illness. (Buenrostro Deel. ~ 8.) Defendant Buenrostro did not have authority

 5   to have an inmate transferred, and he had no influence over the decision to transfer
 6
 7
     an inmate. (Buenrostro Deel.   ir 8.) Defendant Buenrostro has never sat on any of
 8   Plaintiffs classification committees, and he has never acted as a Classification Staff

 9   Representative reviewing any action concerning Plaintiff. (Buenrostro Deel.~ 10.)
10
          Defendants Buenrostro and Parker did not "concoct" false disciplinary charges
11
12   against Plaintiff. (Buenrostro Deel.   ii 12; Parker Deel. ii 6.) Defendants Buenrostro
13   and Parker were working as the Floor Officers in Housing Unit A-1 at RJ Donovan
14
     on June 3, 2014. (Buenrostro Deel. ii 13; Parker Deel.~ 2.) Defendants Buenrostro
15
16   and Parker randomly chose to search Plaintiffs cell that day. (Buenrostro ii~ 13, 15;

17   Parker Deel. if 2, 4.) Defendant Parker discovered a small, clear plastic bag lying on
18
     the lower-bunk mattress underneath a blue, state-issued jacket. (Buenrostro Deel. if
19
20   13; Parker Deel.~ 2.) The bag was filled with tobacco. (Buenrostro Deel. if 13;

21
     Parker Deel. ii 2.) The lower bunk was assigned to Plaintiff at that time.
22
     (Buenrostro Deel. ii 13; Parker Deel. ii 2.) Defendant Parker took possession of the
23
24   tobacco and disposed of it per institutional procedures. (Buenrostro Deel.    ii 13;
25
     Parker Deel. if 2.) Defendant Parker did not "plant" the bag of tobacco on Plaintiffs
26
     bunk. (Parker Deel. ii 4.) Defendant Parker wrote a 115 Rules Violation Report
27
28   charging Plaintiff with possession of contraband (tobacco) in violation of California
                                                   8
                                                                         15cv1044 WQH (RBM)
 1   Code of Regulations, Title 15, section 3006. (Buenrostro Deel. ~ 14; Parker Deel. if
 2
     3 and Exhibit A.) This Rules Violation Report was heard by a senior hearing
3
4    officer, Correctional Lieutenant R. Davis, on July 2, 2014. (Buenrostro Deel. if 14;

 5   Parker Deel. ~ 3 and Exhibit A.) Lt. Davis ultimately found Plaintiff not guilty of
 6
     this charge and dismissed the rules violation report because of insufficient
 7
 8   evidence. (Buenrostro Deel.~ 14; Parker Deel.    ~   3 and Exhibit A.) Defendants

 9   Buenrostro and Parker did not search Plaintiff's cell in retaliation for any protected
10
     conduct that Plaintiff may have engaged in or for any other improper reason.
11
12   (Buenrostro Deel.~ 15; Parker Deel.~ 4.) Defendants Buenrostro and Parker

13   searched Plaintiff's cell because they were required to perform three to five random
14
     cell searches during their shifts as floor officers. (Buenrostro Deel.   ~   15; Parker
15
16   Deel.~ 4.)   Defendant Parker did not conspire with Buenrostro, or any other

17   correctional staff member or inmate, to file false disciplinary charges against
18
     Plaintiff, and no one ever asked or suggested that Parker do so. (Parker Deel.~ 6.)
19
20        Defendants Buenrostro, Meza, and Santiago neither manufactured any charges

21   against Plaintiff at any time, nor have they asked or pressured others to do so.
22
     (Buenrostro Deel. ~ 20; Meza Deel. ~ 6; Santiago Deel. ~ 2.) Defendant Buenrostro
23
24   has never taken any adverse action against Plaintiff that was not based upon a
25   legitimate, penological reason. (Buenrostro Deel. if 20.) Defendant Buenrostro
26
     never told Plaintiff that he would "get some payback" and never attempted to ,set up
27
28   Plaintiff to be injured by other inmates. (Buenrostro Deel. ~ 22.) Defendant
                                                 9
                                                                        15cv1044 WQH (RBM)
 1   Buenrostro is not aware of any report or instance where Plaintiff was attacked by
 2
     other inmates from April through October 2014, and he is not aware of any reports
 3
 4   evidencing such an attack. (Buenrostro Deel.~ 22.) Defendant Buenrostro has never

 5   threatened Plaintiff or bribed or caused another inmate to.assault, attack, or hurt
 6
     Plaintiff. (Buenrostro Deel. if 22-24.)
 7
 8        Defendant Seibel reviewed Plaintiffs transfer data on CDCR' s Strategic

 9   Offender Management System (SOMS). (Seibel Deel.          ii 5.) SOMS contains data on
10
     each CDCR inmate's case factors. (Seibel Deel.      ii 5.) The information in SOMS
11
12   shows that Plaintiff was not placed on a transfer list in September and October 2014

13   to be sent out ofRJ Donovan. (Seibel Deel.~ 6.) Defendant Seibel does not have
14
     unilateral authority to place an inmate on a transfer list. (Seibel Deel. if 6.)
15
16   Plaintiffs records showed that RJ Donovan reviewed his case on February 18,

17   2014. (Seibel Deel.   if 8.) Plaintiffs case was referred to the Classification Staff
18
     Representative (CSR) with a recommendation that Plaintiff be retained at RJ
19
20   Donovan. (Seibel Deel.    ii 8 and Exhibit A.) The CSR endorsed the Unit
21
     Classification Committee's (UCC's) recommendation on March 26, 2014, and
22
     Plaintiff remained at RJ Donovan. (Seibel Deel. if 8 and Exhibit B thereto.) This
23
24   ruling was upheld at Plaintiffs next UCC hearing on September 12, 2014. (Seibel

25   Deel.~   9 and Exhibit C.) Defendant Seibel never had any knowledge that others
26
     were planning to retaliate, or were retaliating, against Plaintiff at any time. (Seibel
27
28   Deel. i! 10.) Defendants Seibel and R. Solis never took any adverse action against
                                                  10
                                                                          15cv1044 WQH (RBM)
 1   Plaintiff for any protected conducted that he may have engaged in, including
 2
     placing Plaintiffs name on a list for transfer out ofRJ Donovan. (Seibel Deel. ~3;
 3
 4   Solis Deel.~ 3.)

 5        Defendants Seibel, Santiago, Solis, Meza, Davis, Buenrostro, and Parker never
 6
     called Plaintiff a snitch or child molester at any time. (Seibel Deel.    ~   11; Santiago
 7
 8   Deel.~   5; Solis Deel. ,-i 5; Meza Deel. ,-i 5; Davis Deel. ,-i 3; Buenrostro Deel. if 21;

 9   and Parker Deel.   ~   7.) In addition to creating a threat of harm to the inmate and a
10
     security risk to the institution, any of the Defendants would have faced severe
11
12   disciplinary action from their supervisors and the prison administration had they

13   called any inmate a "snitch" or a "child molester." (Buenrostro Deel.~ 21.)
14
          B. Plaintiff's Proffer
15
16        On April 2, 2014, Plaintiff placed a CDCR Inmate Appeal 602 dated April 2,

17   2014 in Housing Unit# 1 Appeals box, alleging sexual assault by Correctional
18
     Officer A. Buenrostro. (Roberts Deel. if 3, Doc. 119, at 26.) Plaintiff declared that
19
20   he never received a response from any prison official regarding the appeal. (Id.)

21        On June 23, 2014, Plaintiff filed a 602 Appeal dated June 19, 2014 concerning
22
     senior CDCR administrators ' intentional failure to control Officers D. Arguilez, A.
23
24   Buenrostro, and R. Davis. (Roberts Deel. ,-i 4, Doc. 119, at 27.) Plaintiff declared

25   that he never received a response addressing the appeal. (Id.)
26
          On July 8, 2014, Plaintiff gave Officer L. Ciborowski an appeal dated June 28,
27
28   2014, alleging an ongoing conspiracy to retaliate against him. (Roberts Deel. if 5,
                                                    11
                                                                            15cv1044 WQH (RBM)
 1   Doc. 119, at 27.) Plaintiff also submitted a CDCR Form 22 Inmate Request for
 2
     Interview to Officer Ciborowski, who accepted it and signed it. (Id.) However,
3
 4   Plaintiff never received a response to the appeal. (Id.) Plaintiff stated that the

 5   administrative appeal submitted to Ciborowski on July 8, 2014 included sufficient
 6
     detail to provide enough information to allow prison officials to take appropriate
 7
 8   responsive measures. (Doc. 119, at 15.) Plaintiff declared that it has been his

 9   personal experience that RJ Donovan fails to operate an inmate appeal system that
10
     conforms to state law and places unreasonable restrictions on an inmate's ability to
11
12   submit 602 appeals. (Roberts Deel.      ~   16; Doc. 119, at 31.) Plaintiff stated that he

13   believes that his appeals either vanished or were unlawfully rejected. (Roberts Deel.
14
     ~   17, 23; Doc. 119, at31-33 .)
15
16          Plaintiff declared that Officer A. Buenrostro, C. Meza, and R. Davis engaged

17   in unlawful and repressive conduct against him as he attempted to access RJ
18
     Donovan's inmate appeal procedure to complain about the Defendants' conduct
19
20   towards him. (Roberts    Deel.~    22, Doc. 119, at 33.) Plaintiff stated that Defendant

21   A. Buenrostro and C. Meza illegally read and refused to process as outgoing mail a
22
     Coleman letter to class monitors on March 6, 2014. (Roberts Deel.~ 27, Doc. 119,
23
24   at 34.) Plaintiff then concluded that as a result of his filing 602 appeals and other
25   complaints, he was retaliated against by Defendant Buenrostro, including rubbing
26
     or touching his "male organ for the purpose of sexual gratification" during a "pat-
27
28   down search." (Roberts Deel.~ 31, Doc. 119, at 35.) Plaintiff stated that Defendant
                                                     12
                                                                             15cv1044 WQH (RBM)
 1   Buenrostro issued him a false 115 Rules Violation Report for behavior that leads to
 2
     violence arising out of the April 2, 2014 incident. (Roberts Deel. if 34, Doc. 119, at
 3
 4   36.) Plaintiff declared that Defendant Buenrostro falsely accused him of having

 5   contraband during the search of his cell on June 3, 2014, an accusation for which he
 6
     was found not guilty. (Roberts Deel.~ 45, Doc. 119, at 38.) Plaintiff declared that
 7
 8   Defendants Buenrostro and Parker confiscated a motion for preliminary injunction

 9   with attached declarations during the cell search, which denied him the ability to
10
     support his allegations for a preliminary injunction. (Roberts Deel. ifif 42, 44, Doc.
11
12   119, at 37-38.) Plaintiff declared that he was attacked by several black inmates on

13   July 14, 2014 as a result of Defendant Davis labelling him a "snitch" to another
14
     inmate and paying "Black Street Gang members money to attack" him. (Roberts
15
16   Deel.~   53, Doc. 119, at 40.)

17        Plaintiff also submitted his own declaration stating the following evidence:
18
     that Defendant Solis told another inmate that he heard that Roberts was going to be
19
20   transferred and that, as a result, he was fearful that Defendant Solis was "going to

21   cause me harm again because of filing 602' s or legal actions against RJDCF prison
22
     officials" (Roberts Deel.   ifi-1 54-55, Doc.   119, at 40); that Defendant Ciborowski told
23
24   him that he was going to be transferred and that Chief Deputy Warden Seibel "is
25
     tired of you with all these 602's" (Roberts Deel.~ 50, Doc. 119, at 39); and that
26
     inmate Billy Titus told him that he overheard Defendant Santiago telling Captain
27
28   Sanchez that Roberts "had inmate Goldmas, CDCR # F-31549, injure himself in
                                                      13
                                                                            15cv1044 WQH (RBM)
 1   order to set Officer Buenrostro up" (Roberts Deel.~ 49, Doc. 119, at 39).
 2
          In addition to his own declaration, Plaintiff submitted the following inmate
 3
 4   declarations: Inmate Juley Gordon stated that Defendant Buenrostro told him that

 5   anyone found helping Plaintiff file 602 appeals would be on his hit-list. (Gordon
 6
     Deel.~   7, Doc. 119, at 83.) Inmate Gerald Marshall declared that Defendant
 7
 8   Buenrostro called Plaintiff Roberts a "snitch," told him the Crips "got off on his ass

 9   a couple of months ago on the yard," and told him not to help Plaintiff with his
10
     legal papers. (Marshall   Deel.~   1, Doc. 119, at 98.) Inmate Curtis Rusher declared
11
12   that Defendant Buenrostro told him that Plaintiff was arrested for child molestation

13   in the 1980s, offered to provide the documents showing that what he was saying
14
     was true, and expressed his desire to see Plaintiff "handled good enough to get him
15
16   out of here!" (Rusher Deel.~ 2, Doc. 119, at 100.) Inmate Keith Williams declared

17   that Defendant Buenrostro told him if he and his "homeboys" put Plaintiff "in the
18
     hospital this time," he would bring "anything you want in here." (Williams Deel.~
19
20   1, Doc. 119, at 103.) Inmate Kelvin Singleton declared that in July 2014, inmates

21
     who were West Coast Crip members said a correctional officer offered "five
22
     hundred dollars" to "fuck up an EOP inmate named Roberts ... for snitching on him
23
24   and some other officers who had come on A yard from the hole." (Singleton Deel. ~

25   3-4, Doc. 119, at 110-111.) He stated that he heard from other inmates that Roberts
26
     was attacked during night yard. (Singleton Deel.~ 5, Doc. 119, at 111.) Inmate
27
28   Lavale Jones declared that Defendant Solis told him that he would get "transferred
                                                  14
                                                                        15cv1044 WQH (RBM)
 1   too" if he did not tell him which officers "Roberts is doing 602' s or legal
 2
     paperwork against." (Jones   Deel.~   3, Doc. 119, at 77.) Inmate Mark Barbee
 3
 4   declared that Defendant Davis told him that Roberts is a snitch because he "wrote a

 5   letter to the Warden and got a lot of investigations going against me and other
 6
     officers." (Barbee Deel.~ 3, Doc. 119, at 89.) Inmate Russell Squires declared that
 7
 8   Defendant Meza told him that Roberts was a snitch for writing 602 's against fellow

 9   correctional officers. (Squires   Deel.~   2, Doc. 119, at 95.) He also declared that
10
     Defendant Meza said that he refused to give him "disinfect, cell phones, lighters,
11
12   tobacco ... until one of you guys put Bull in the hospital." (Id.)

13        IV. STANDARD OF REVIEW
14
          Rule 56(c) of the Federal Rules of Civil Procedure authorizes the granting of
15
16   summary judgment "if the pleadings, depositions, answers to interrogatories, and

17   admissions on file, together with the affidavits, if any, show that there is no genuine
18
     issue as to any material fact and that the moving party is entitled to judgment as a
19
20   matter of law." The standard for granting a motion for summary judgment is

21
     essentially the same as for the granting of a directed verdict. Judgment must be
22
     entered, "if, under the governing law, there can be but one reasonable conclusion as
23
24   to the verdict." Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). "If
25
     reasonable minds could differ," however, judgment should not be entered in favor
26
     of the moving party. Id. at 250-51.
27
28
                                                    15
                                                                          15cv1044 WQH (RBM)
 1        The parties bear the same substantive burden of proof as would apply at a trial
 2
     on the merits, including plaintiffs burden to establish any element essential to his
 3
 4   case. Liberty Lobby, 477 U.S. at 252. The moving party bears the initial burden of

 5   identifying the elements of the claim in the pleadings, or other evidence, which the
 6
     moving party "believes demonstrate the absence of a genuine issue of material
 7
 8   fact." Celotex v. Catrett, 477 U.S. 317, 323 (1986). "A material issue of fact is one

 9   that affects the outcome of the litigation and requires a trial to resolve the parties'
10
     differing versions of the truth." S.E.C. v. Seaboard Corp., 677 F.2d 1301, 1306 (9th
11
12   Cir. 1982). More than a "metaphysical doubt" is required to establish a genuine

13   issue of material fact. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475
14
     U.S. 574, 586 (1986).
15
16        The burden then shifts to the non-moving party to establish, beyond the

17   pleadings, that there is a genuine issue for trial. See Celotex, 4 77 U.S. at 324. To
18
     successfully rebut a properly supported motion for summary judgment, the
19
20   nonmoving party "must point to some facts in the record that demonstrate a genuine

21
     issue of material fact and, with all reasonable inferences made in the plaintif:fI' s]
22
     favor, could convince a reasonable jury to find for the plaintif:fI]." Reese v.
23
24   Jefferson School Dist. No. 14J, 208 F.3d 736, 738 (9th Cir. 2000).

25
          While the district court is "not required to comb the record to find some reason
26
     to deny a motion for summary judgment," Forsberg v. Pacific N.W. Bell Tel. Co.,
27
28   840 F .2d 1409, 1418 (9th Cir. 1988), the court may nevertheless exercise its
                                                  16
                                                                         15cv1044 WQH (RBM)
 1   discretion "in appropriate circumstances," to consider materials in the record which
 2
     are on file but not "specifically referred to." Carmen v. San Francisco Unified Sch.
 3
 4   Dist., 237 F.3d 1026, 1031 (9th Cir. 2001). However, the court need not "examine

 5   the entire file for evidence establishing a genuine issue of fact, where the evidence
 6
     is not set forth in the opposing papers with adequate references so that it could be
 7
 8   conveniently found." Id.

 9        In ruling on a motion for summary judgment, the court need not accept legal
10
     conclusions "in the form of factual allegations." Western Mining Council v. Watt,
11
12   643 F .2d 618, 624 (9th Cir. 1981 ). "No valid interest is served by withholding

13   summary judgment on a complaint that wraps nonactionable conduct in a jacket
14
     woven of legal conclusions and hyperbole." Vigliotto v. Terry, 873 F.2d 1201,
15
16   1203 (9th Cir. 1989). Moreover, "[a] conclusory, self-serving affidavit, lacking

17   detailed facts and any supporting evidence, is insufficient to create a genuine issue
18
     of material fact." F.T.C. v. Publ'g Clearing House, Inc., 104 F.3d 1168, 1171 (9th
19
20   Cir. 1997). While "the district court may not disregard a piece of evidence at the
21   summary stage solely based on its self-serving nature," Nigro v. Sears, Roebuck &
22
     Co., 784 F .3 d 495, 497-498 (9th Cir. 2015) (finding plaintiff's "uncorroborated and
23
24   self-serving declaration sufficient to establish a genuine issue of material fact
25   because the "testimony was based on personal knowledge, legally relevant, and
26
     internally consistent"), "[t]he district court can disregard a self-serving declaration
27
28   that states only conclusions and not facts that would be admissible evidence." Id. at
                                                 17
                                                                        15cv1044 WQH (RBM)
 1   497 (citations omitted). "[T]he court must consider whether the evidence presented
 2
     in the affidavits is of sufficient caliber and quantity to support a jury verdict for the
 3
 4   nonmovant. A 'scintilla of evidence,' or evidence that is 'merely colorable' or 'not

 5   significantly probative,' is not sufficient to present a genuine issue as to a material
 6
     fact." United Steelworkers of America v. Phelps Dodge Corp., 865 F.2d 1539, 1542
 7
 8   (9th Cir. 1989) (citations omitted).

 9        "A trial court can only consider admissible evidence in ruling on a motion for
10
     summary judgment." Orr v. Bank of America, NT & SA, 285 F.3d 764, 773 (9th
11
12   Cir. 2002). "We have repeatedly held that unauthorized documents cannot be

13   considered in a motion for summary judgment." Id. "To survive summary
14
     judgment, a party does not necessarily have to produce evidence in a form that
15
16   would be admissible at trial, as long as the party satisfies the requirements of

17   Federal Rule of Civil Procedure 56." Block v. City of Los Angeles, 253 F.3d 410,
18
     418-419 (9th Cir. 2001 ).
19
20
          V.    DISCUSSION
21
22        Defendants argue that Plaintiff has failed to establish a triable issue of material
23
     fact that Defendants R. Davis, A. Buenrostro, C. Meza, A. Parker, R. Solis, R.
24
25   Santiago, and K. Seibel all retaliated against him for engaging in First Amendment

26
     conduct. (Doc. 172.) Defendants argue that the evidence shows that Defendants
27
     acted solely on the basis of legitimate penological interests and not in retaliation
28
                                                  18
                                                                          15cv1044 WQH (RBM)
 l   against Plaintiff. (Doc. 172, at 20.) Defendants also argue that Plaintiffs state law
 2
     claims do not contain a private right of action or other civil-enforcement
 3
 4   mechanism. (Doc. 172-1, at 23 .) Finally, Defendants argue that they are entitled to

 5   qualified immunity because their conduct did not violate clearly established
 6
     statutory or constitutional rights of which a reasonable person would have known.
 7
 8   (Id.)

 9
             In opposition to Defendants' motion for summary judgment, Plaintiff has
10
11   submitted declarations from himself and from other inmates that only address the
12
     direct actions of Defendants Buenrostro, Meza, Davis, Parker, and Solis. (Doc.
13
     119.) Based on the evidence submitted by the parties, the Court makes the
14
15   following recommendations:
16
             A. Defendants are entitled to summary judgment as to Plaintifrs First
17
                Amendment retaliation claims against R. Solis, R. Santiago, and K.
18
19              Seibel.
20
             The fundamentals of a retaliation claim are easily summarized: "Within the
21
22   prison context, a viable claim of First Amendment retaliation entails five basic

23   elements: ( 1) An assertion that a state actor took some adverse action against an
24




                                                 19
                                                                       15cv1044 WQH (RBM)
 1   F.3d 559, 567-68 (9th Cir. 2005) (citing Resnick v. Hayes, 213 F.3d 443, 449 (9th
 2
     Cir. 2000)). It is the plaintiffs burden to prove each of these elements. Pratt v.
 3
 4   Rowland, 65 F.3d 802, 806 (9th Cir. 1995).

 5        Under the first element, plaintiff need not prove that the alleged retaliatory
 6
     action, in itself, violated a constitutional right. Id. (to prevail on a retaliation claim,
 7
 8   plaintiff need not "establish an independent constitutional interest" was violated);

 9   see also Hines v. Gomez, 108 F.3d 265, 268 (9th Cir. 1997) (upholding jury
10
     determination of retaliation based on filing of a false rules violation report); Rizzo
11
12   v. Dawson, 778 F .2d 527, 531 (9th Cir. 1985) (transfer of prisoner to a different

13   prison constituted adverse action for purposes of retaliation claim). The interest
14
     cognizable in a retaliation claim is the right to be free of conditions that would not
15
16   have been imposed but for the alleged retaliatory motive.

17        To prove the second element - retaliatory motive - plaintiff must show that
18
     his protected activities were a "substantial" or "motivating" factor behind the
19
20   defendant's challenged conduct. Brodheim v. Cry, 584 F.3d 1262, 1269, 1271 (9th

21
     Cir. 2009). Plaintiff must provide direct or circumstantial evidence of defendant's
22
     alleged retaliatory motive; mere speculation is not sufficient. See McCollum v.
23
24   CDCR, 647 F.3d 870, 882-83 (9th Cir. 2011); accord Wood v. Yordy, 753 F.3d
25
     899, 905 (9th Cir. 2014). In addition to demonstrating defendant's knowledge of
26
     plaintiffs protected conduct, circumstantial evidence of motive may include: ( 1)
27
28   proximity in time between the protected conduct and the alleged retaliation; (2)

                                                                           15cv1044 WQH (RBM)
 1   defendant's expressed opposition to the protected conduct; and (3) other evidence
 2
     showing that defendant's reasons for the challenged action were false or pretextual.
 3
 4   McCollum, 647 F.3d at 882.

 5        The third element concerns a prisoner's First Amendment right to access the
 6
     courts. Lewis v. Casey, 518 U.S. 343, 346 (1996). While prisoners have no
 7
 8   freestanding right to a prison grievance process, see Ramirez v. Galaza, 334 F.3d

 9   850, 860 (9th Cir. 2003), "a prisoner's fundamental right of access to the courts
10
     hinges on his ability to acr;ess the prison grievance system." Bradley v. Hall, 64
11
12   F.3d 1276, 1279 (9th Cir. 1995), overruled on other grounds by Shaw v. Murphy,

13   532 U.S. 223, 230 n.2 (2001). Because filing administrative grievances and
14
     initiating civil litigation are protected activities, it is impermissible for prison
15
16   officials to retaliate against prisoners for engaging in these activities. Rhodes, 408

17   F.3d at 567-68. Protected speech also includes an inmate's statement of intent to
18
     pursue an administrative grievance or civil litigation. Watison v. Carter, 668 F.3d
19
20   1108, 1114 (9th Cir. 2012); Rhodes, 408 F.3d at 567; Bruce v. Ylst, 351F.3d1283,

21   1288 (9th Cir. 2003).
22
          Under the fourth element, plaintiff need not demonstrate a "total chilling of his
23
24   First Amendment rights," only that defendant's challenged conduct "would chill or
25
     silence a person of ordinary firmness from future First Amendment activities."
26
     Rhodes, 408 F.3d at 568-69 (citation and internal quotation marks omitted).
27
28   Moreover, direct and tangible harm will support a retaliation claim even without

                                                                           15cv1044 WQH (RBM)
 1   demonstration of a chilling effect on the further exercise of a prisoner's First
 2
     Amendment rights. Id. at 568 n.11. "[A] plaintiff who fails to allege a chilling
 3
 4   effect may still state a claim ifhe alleges he suffered some other harm" as a

 5   retaliatory adverse action. Brodheim, 584 F.3d at 1269 (citing Rhodes, 408 F.3d at
 6
     568 n.11).
 7
 8        Regarding the fifth element, the Ninth Circuit has held that preserving

 9   institutional order, discipline, and security are legitimate penological goals that, if
10
     they provide the motivation for an official act taken, will defeat a claim of
11
12   retaliation. Barnett v. Centoni, 31F.3d813, 816 (9th Cir. 1994); Rizzo, 778 F.2d at

13   532. When considering this final factor, courts should '"afford appropriate
14
     deference and flexibility_' to prison officials in the evaluation of proffered legitimate
15
16   penological reasons for conduct alleged to be retaliatory." Pratt, 65 F .3d at 807

17   (quoting Sandin v. Conner, 515 U.S. 472, 482 (1995)). Plaintiff bears the burden of
18
     pleading and proving the absence of legitimate correctional goals for defendant's
19
20   challenged conduct. Pratt, 65 F.3d at 806. A plaintiff must prove that the alleged

21   retaliatory motive was the but-for cause of the challenged actions. Hartman v.
22
     Moore, 547 U.S. 250, 260 (2006).
23
24        Here, Plaintiff has failed to provide sufficient admissible evidence that

25
     Defendants K. Seibel, R. Solis,_ and R. Santiago retaliated against him for no valid
26
     penological reason while he was incarcerated at RJ Donovan. Defendant Seibel
27
28   never had any knowledge that others were planning to retaliate, or were retaliating,
                                             22
                                                                         15cv1044 WQH (RBM)
 1   against Plaintiff at any time. (Seibel Deel. if 10.) Defendants Seibel and R. Solis
 2
     never took any adverse action against Plaintiff for any protected conduct that he
 3
 4   may have engaged in, including placing Plaintiffs name on a list for transfer out of

 5   RJ Donovan in September or October 2014; in fact, Plaintiff was recommended to
 6
     be retained at RJ Donovan, and this recommendation was endorsed on March 26,
 7
 8   2014 and again on September 12, 2014. (Seibel Deel. ifif 3, 8-9; Solis Deel. if 3.)

 9   Defendant Santiago never retaliated against Plaintiff for any reason or
10
     manufactured any charges against him. (Santiago Deel. ifif 2-3.) And Defendants
11
12   Seibel, Santiago, and Solis never called Plaintiff a snitch or child molester at any

13   time. (Seibel Deel.   if 11; Santiago Deel. if 5; and Solis Deel. if 5.)
14
          The only evidence submitted by Plaintiff that remotely addresses the behavior
15
16   of Defendants K. Seibel, R. Solis, and R. Santiago is the following: Inmate Lavale

17   Jones declared that Defendant Solis told him that he would get "transferred too" if
18
     he did not tell him which officers "Roberts is doing 602's or legal paperwork
19
20   against." (Jones Deel. if 3, Doc. 119, at 77.) Inmate Kelvin Singleton declared that

21   in July 2014, inmates who were West Coast Crip members said a correctional
22
     officer offered "five hundred dollars" to "fuck up an EOP inmate named Roberts .. .
23
24   for snitching on him and some other officers who had come on A yard from the
25   hole." (Singleton Deel. if 3-5; Doc. 119, at 110-111.) He stated that he heard from
26
     other inmates that Roberts was attacked during night yard. (Id.) Finally, Plaintiff
27
28   submitted his own declaration stating the following: that Defendant Solis told
                                                   23
                                                                            15cv1044 WQH (RBM)
 1   another inmate that he heard that Roberts was going to be transferred and that, as a
 2
     result, he was fearful that Defendant Solis was "going to cause me harm again
 3
 4   because of filing 602' s or legal actions against RJDCF prison officials" (Roberts

 5   Deel. irir 54-55); that Defendant Ciborowski told him that he was going to be
 6
     transferred and that Chief Deputy Warden Seibel "is tired of you with all these
 7
 8   602's" (Roberts Deel.   ir 50); and that inmate Billy Titus told him that he overhead
9    Defendant Santiago telling Captain Sanchez that Roberts "had inmate Goldrnas,
10
     CDCR # F-31549, injure himself in order to set Officer Buenrostro up." (Roberts
11
12   Deel. if 49.)

13        Despite this proffer, Plaintiff fails to convince the Court that he has submitted
14
     sufficient evidence establishing each of the five elements of a First Amendment
15
16   retaliation claim as to Defendants Santiago, Seibel, or Solis. To begin, other than

17   providing inadmissible hearsay statements, Plaintiff has not directly addressed the
18
     actions of Defendants Santiago or Seibel in his own declaration and has failed to
19
20   submit any admissible evidence that Defendants Santiago or Seibel retaliated

21   against him. With regard to Defendant Solis, although inmate Lavale Jones declared
22
     that Defendant Solis told him that he would get "transferred too" if he did not tell
23
24   him which officers "Roberts is doing 602's or legal paperwork against" (Jones
25   Deel. if 3, Doc. 119, at 77), the record shows that Plaintiff was recommended to be
26
     retained and remained at RJ Donovan in the fall of2014; moreover, other than
27
28   offering hearsay statements and conclusory arguments, Plaintiff has failed to
                                                 24
                                                                        15cv1044 WQH (RBM)
 1   specify with particularity the actual "harm" Defendant Solis committed against him
 2
     specifically to chill his First Amendment rights. Because the Court finds that
 3
 4   Plaintiff has failed to present any evidence of sufficient caliber or quantity to

 5   support a jury verdict in his favor as to the retaliation claims made against
 6
     Defendants K. Seibel, R. Santiago, and R. Solis, the Court recommends that
 7
 8   Defendants' motion for summary judgment as to the retaliation claims against these

 9   three Defendants be granted.
10
          B. Some of Plaintiff's First Amendment retaliation allegations against
11
12             Defendants Parker, Meza, Davis, and Buenrostro survive summary

13             judgment.
14
          In Defendants' motion for summary judgment, Defendants Parker, Meza,
15
16   Davis, and Bue11rostro have submitted evidence that they did not retaliate against

17   Plaintiff in violation of the First Amendment. However, unlike the lack of evidence
18
     against the other three Defendants, Plaintiff has presented enough evidence that
19

20   could support a jury verdict that Defendants Parker, Meza, Davis, and Buenrostro

21   retaliated against Plaintiff for the sole purpose of chilling his First Amendment
22
     rights.
23
24        Defendant Parker
25        Defendant Parker declared that he did not confiscate a civil rights lawsuit
26
     during a search of Plaintiffs cell on June 3, 2014, that he did not '~concoct" false
27
28   disciplinary charges against Plaintiff, that he did not "plant" a bag of tobacco on
                                                 25
                                                                        15cv1044 WQH (RBM)
 1   Plaintiffs bunk, that he did not search Plaintiffs cell in retaliation for any protected
 2
     conduct that Plaintiff may have engaged in or for any other improper reason, and
 3

 4   that he did not conspire with Defendant Buenrostro, or any other correctional staff

 5   member or inmate, to file false disciplinary charges against Plaintiff. (Parker Deel.
 6
     ilil 2, 4, and 6.) In his opposition papers, Plaintiff has provided the following
 7
 8   evidence to support his First Amendment retaliation allegations: Plaintiff submitted

 9   his own declaration stating that Defendant Parker confiscated a motion for
10
     preliminary injunction with attached declarations during a cell search, which denied
11
12   him the ability to support his allegations for a preliminary injunction. (Roberts

13   Deel. ilil 42, 44, Doc. 119, at 37-38.)
14
          Defendant Meza
15
16        Defendant Meza declared that he did not take any adverse action against

17   Plaintiff because Plaintiff corresponded with the "class monitors" of CDCR' s
18
     mental health delivery system, that he never interfered with or refused to process
19
20   Plaintiffs outgoing or incoming mail, that he never confiscated or otherwise

21   obtained any of Plaintiffs legal materials, that he never manufactured any charges
22
     against Plaintiff at any time, and that he never called Plaintiff a snitch or child
23
24   molester. (Meza Deel. iii! 2, 3, 4, 5, and 6.) In his opposition papers, Plaintiff has
25
     provided the following evidence to support his First Amendment retaliation
26
     allegations: He submitted his own declaration stating that Defendant Meza refused
27
28   to process as outgoing mail a Coleman letter to class monitors on March 6, 2014 as
                                              26
                                                                         15cv1044 WQH (RBM)
 3
 4   officers and that he said that he refused to give him "disinfect, cell phones, lighters,

 5   tobacco ... until one of you guys put Bull in the hospital." (Squires Deel. if 2, Doc.
 6
     119, at 95.)
 7
 8        Defendant Davis

 9        Defendant Davis declared that he never participated in an "ongoing conspiracy
10
     to purposefully punish [Plaintiff] for exercising his right to file inmate grievances"
11
12   and that he never called Plaintiff a snitch or child molester. (Davis Deel. ~ii 2-3.) In

13   his opposition papers, Plaintiff has provided the following evidence to support his
14
     First Amendment retaliation allegations: Plaintiff submitted his own declaration
15
16   stating that Defendant Davis engaged in unlawful and repressive conduct against

17   him as he attempted to access RJ Donovan's inmate appeal procedure to complain
18
     about the Defendants' conduct towards him, including paying Black Street Gang
19
20   members money to attack him, which occurred on July 14, 2014. (Roberts Deel. ifif

21   22 and 53, Doc. 119, at 33, 40.) He also submitted the declaration of inmate Mark
22
     Barbee, who declared that Defendant Davis told him that Roberts is a snitch
23
24   because he "wrote a letter to the Warden and got a lot of investigations going
25
     against me and other officers." (Barbee Deel.~ 3, Doc. 119, at 89.)
26
27
28
                                                 27
                                                                        15cvl044 WQH (RBM)
 1        Defendant Buenrostro
 2
          Defendant Buenrostro submitted a declaration stating that he did not take any
 3
 4   adverse action against Plaintiff because Plaintiff corresponded with the "class

 5   monitors" of CDCR's mental health delivery system, that he did not interfere with
 6
     or refuse to process Plaintiffs incoming or outgoing mail, and that he did not
 7
 8   confiscate a civil rights lawsuit during a search of Plaintiffs cell on June 3, 2014.

 9   (Buenrostro Deel. ifif 2, 3, and 11.) Defendant Buenrostro stated that he did not
10
     "concoct" false disciplinary charges against Plaintiff, that he did not manufacture
11
12   any charges against Plaintiff at any time or asked others to do so, and that he has

13   never taken any adverse action against Plaintiff that was not based upon a
14
     legitimate, penological reason. (Buenrostro Deel.   if~   12, 20.) Defendant Buenrostro
15
16   never told Plaintiff that he would "get some payback," never attempted to set up

17   Plaintiff to be injured by other inmates, has never threatened Plaintiff or bribed or
18
     caused another inmate to assault, attack, or hurt Plaintiff, and has never called
19
20   Plaintiff a snitch or child molester at any time. (Buenrostro Deel. ifif 21-24.) Finally,

21   Defendant Buenrostro stated that he conducted a clothed body search of Plaintiff
22
     for a valid penological reason, that he never plotted to transfer Plaintiff to another
23
24   prison (which in any event did not happen in October 2014), and only searched
25
     Plaintiffs cell for valid penological reasons. (Buenrostro Deel. inf 5, 8, 13, and 15.)
26
          In his opposition papers, Plaintiff has provided the following evidence to
27
28   support his First Amendment retaliation allegations: Plaintiff stated that Defendant
                                                 28
                                                                         15cv1044 WQH (RBM)
 l   Buenrostro refused to process as outgoing mail a Coleman letter to class monitors
 2
     on March 6, 2014; that he was retaliated against by Defendant Buenrostro during a
 3
 4   pat-down search ("sexual assault"); that Defendant Buenrostro falsely accused him

 5   of having contraband during the search of his cell on June 3, 2014; that Defendant
 6
     Buenrostro told inmate Gerald Marshall that Plaintiff was a "snitch;" and that
 7
 8   Defendant Buenrostro told inmate Curtis Rusher that Plaintiff was a "child

 9   molester." (Roberts Deel.~~ 27, 31, 45, 56-58, Doc. 119, at 34-35, 38, 41.) Plaintiff
10
     also submitted the following inmate declarations: Inmate Juley Gordon stated that
11
12   Defendant Buenrostro told him that anyone found helping Plaintiff file 602 appeals

13   would be on his hit-list (Gordon Deel.~ 7, Doc. 119, at 83); Inmate Gerald
14
     Marshall declared that Defendant Buenrostro called Plaintiff Roberts a "snitch,"
15
16   told him the Crips "got off on his ass a couple of months ago on the yard," and told

17   him not to help Plaintiff with his legal papers (Marshall Deel.   ~   1, Doc. 119, at 98);
18
     Inmate Curtis Rusher declared that Defendant Buenrostro told him that Plaintiff
19
20   was arrested for child molestation in the 1980s and expressed his desire to see

21   Plaintiff"handled good enough to get him out of here!" (Rusher Deel.~ 2, Doc.
22
     119, at 100); and Inmate Keith Williams declared that Defendant Buenrostro told
23
24   him if he and his "homeboys" put Plaintiff"in the hospital this time," he would

25
     bring "anything you want in here" (Williams Deel.~ 1, Doc. 119, at 103).
26
     Ill
27
28   Ill

                                                                           15cvl044 WQH (RBM)
 1        Analysis
 2
          While Plaintiff has failed to put forth sufficient evidence demonstrating that a
 3
 4   retaliatory motive to chill Plaintiffs First Amendment rights was the but-for cause

 5   of Defendant Buenrostro's clothed body search of Plaintiff, the searches of his cell
 6
     for contraband, or Plaintiffs retention status at RJ Donovan, Plaintiff has
 7
 8   demonstrated that there is a need for a trial to decide the following: 1) whether

 9   Defendant Parker confiscated his legal papers to deny him access to the courts; 2)
10
     whether Defendant Buenrostro labeled Plaintiff a snitch or a child molester in front
11
12   of other inmates in order to chill Plaintiffs First Amendment rights; 3) whether

13   Defendant Davis labeled Plaintiff a snitch to another inmate and engaged in
14
     retaliatory conduct including paying others to harm Plaintiff in order to chill
15
16   Plaintiffs First Amendment rights; 4) whether Defendant Meza called Plaintiff a

17   snitch in front of another inmate and made attempts to deter Plaintiffs First
18
     Amendment conduct; 5) whether Defendant Buenrostro recruited other inmates to
19
20   harm Plaintiff in order to chill Plaintiffs First Amendment rights; and 6) whether

21
     Defendant Buenrostro refused to process his litigation mail or otherwise deterred
22
     Plaintiffs ability to pursue the legal process in order to chill Plaintiffs First
23
24   Amendment rights. Viewing the facts in light most favorable to Plaintiff, the Court

25   concludes that by providing evidence that Defendant Parker confiscated his legal
26
     papers and that Defendants Buenrostro, Meza, and Davis referred to Plaintiff as a
27
28   snitch in front of other inmates, put Plaintiff at potential risk of assault from other

                                                                         15cvl044 WQH (RBM)
 3
 4   Parker's, Meza's, Davis's, and Buenrostro's actions chilled the exercise of his First

 5   Amendment rights for no valid penological reason.
 6
          Although defense counsel has raised the defense of qualified immunity which
 7
 8   protects "government officials ... from liability for civil damages insofar as their

 9   conduct does not violate clearly established statutory or constitutional rights of
10
     which a reasonable person should have known," Harlow v. Fitzgerald, 457 U.S.
11
12   800, 818 (1982), "courts may not resolve genuine disputes of fact in favor of the

13   party seeking summary judgment," and must, as in other cases, view the evidence
14
     in the light most favorable to the nonmovant. Tolan v. Cotton, 134 S. Ct. 1861,
15
16   1866 (2014 ). The inquiry of whether a constitutional right was clearly established

17   must be undertaken in light of the "specific context" of the case and not as a broad
18
     general proposition. Saucier v. Katz, 533 U.S. 194, 202 (2001) (overruled on other
19
20   grounds). The relevant, dispositive inquiry in determining whether a right is clearly
21   established is whether it would be clear to a reasonable officer that his conduct was
22
     unlawful in the situation he was in. Id. Whether the alleged adverse acts of
23
24   harassment and intimidation taken by Defendants Parker, Davis, Meza, and
25
     Buenrostro would likely chill a person of ordinary firmness from continuing to
26
     exercise his First Amendment rights remains a question of fact, and thus the issue
27
28
                                                31
                                                                       15cv1044 WQH (RBM)
 1   of qualified immunity with respect to Defendants Parker, Davis, Meza, and
 2
     Buenrostro cannot now be decided as a matter of law.
 3
 4          In sum, Defendants' motion for summary judgment of Plaintiffs First

 5   Amendment retaliation claims against Defendants Parker, Davis, Meza, and
 6
     Buenrostro should be denied.
 7
 8          C. Plaintiff's state law claims do not survive summary judgment.

 9          In addition to his federal claims, Plaintiff has asserted state law claims under
10
     California Penal Code§§ 2600, 2651, and 260l(b) (Doc. 1,        at~~   82-84) and under
11
12   Title 15 of the California Code of Regulations, §§ 3004, 3060(a), 3061, 3084. l(d),

13   3084.2(f), 3130, 3133(e), 314l(c)(l), 3142, 3144, 3268.2 (c)(l), 3271, 329l(c), and
                 I
14
     3401.5 (a)(3 )(E)(F)3 (Doc. 1, at~~ 84-95). Plaintiff has also asserted a general
15
16   negligence claim against Defendant Seibel "for failing to institute measures to

17   control subordinates and supervise" the correctional officer Defendants. (Doc. 1, at
18
     ~   96.) In their reply brief, Defendants make two arguments: 1) Plaintiff failed to
19
20   produce evidence showing that Defendants are not entitled to summary judgment
21   on Plaintiffs state law claims; and 2) the state law provisions cited by Plaintiff do
22
     not contain any civil-enforcement provisions. (Doc. 175, at 3-5.)
23
24
25           3
             Plaintiff argues that "Defendant Buenrostro violated California law on April
26   2, 2014 by committing sexual assault or battery upon Plaintiffs person." (Doc. 1, at
27   28.) As CAL. CODE REGS. tit 15, § 3401.5 is a California prison regulation that
     addresses sexual misconduct by prison staff, the Court interprets Plaintiff's state
28   law assault and battery claim as an alleged violation of this rule.
                                                  32
                                                                         15cvl044 WQH (RBM)
 1        With regard to Plaintiff's alleged violations of the California Penal Code,
 2
     Plaintiff fails to state a claim. See Logan v. Lonigro, 2013 WL 4049096, at *3
 3
 4   (E.D. Cal. August 7, 2013). Plaintiff may not sue Defendants for violations of the

 5   Penal Code in federal court. Ellis v. City of San Diego, 176 F .3d 1183, 1189 (9th
 6
     Cir. 1999) (finding the district court properly dismissed claims brought under
 7
 8   various sections of the California Penal Code because those code sections did not

 9   create enforceable individual rights); see Gonzaga University v. Doe, 536 U.S. 273,
10
     283-86 (2002) (basing a claim on an implied private right of action requires a
11
12   showing that the statute both contains explicit rights creating terms and manifests

13   an intent to create a private remedy); see also Allen v. Gold Country Casino, 464
14
     F.3d 1044, 1048 (9th Cir. 2006) (no private right of action for violation of criminal
15
16   statutes).

17        With regard to Plaintiff's alleged violations of Title 15 of the California Code
18
     of Regulations, "[t]he Court is unaware of any authority for the proposition that
19
20   there exists a private right of action available to Plaintiff for violation of Title 15
21   regulations." Logan v. Lonigro, 2013 WL 4049096, at *3 (E.D. Cal. August 7,
22
     2013). Under California law, "[i]t is well settled that there is a private right of
23
24   action to enforce a statute "only if the statutory language or legislative history
25   affirmatively indicates such an intent. ... Particularly when regulatory statutes
26
     provide a comprehensive scheme for enforcement by an administrative agency, the
27
28   courts ordinarily conclude that the Legislature intended the administrative remedy
                                                  33
                                                                          15cv1044 WQH (RBM)
 1   to be exclusive unless the statutory language or legislative history clearly indicates
 2
     an intent to create a private right of action." Thurman v. Bayshore Transit
 3
 4   Management, Inc., 138 Cal. Rptr. 3d 130, 146 (Cal. Ct. App. 2012) (citations and

 5   internal quotations omitted). Under Title 15 of the California Code of Regulations,
 6
     the State of California provides its prisoners and parolees the right to appeal
 7
 8   administratively "any departmental decision, action, condition or policy perceived

 9   by those individuals as adversely affecting their welfare." CAL CODE REGS. tit 15, §
10
     3084.l(a). A prisoner may even file appeals alleging violations of prison
11
12   regulations by correctional officers. See id.§ 3084.l(e); see Houseman v. Padilla,

13   2002 WL 1578860, at* 1 (N.D. Cal. July 12, 2002). Because Title 15 provides an
14
     administrative remedy to enforce its provisions and the statutory language and
15
16   legislatively history do not ~learly indicate an intent to create a private right of

17   action to enforce Title 15 regulations in a court of law, the Court finds that Plaintiff
18
     has failed to state an enforceable claim in federal court under any of the provisions
19
20   that he has cited under Title 15. Cf. Logan v. Lonigro, 2013 WL 4049096, at *3

21   (E.D. Cal. Aug. 7, 2013) (no private right of action under California Government
22
     Code section 3000); Bailey v. Root, 2010 WL 2803950, at *4 (S.D. Cal. July 14,
23
24   2010) (no private right of action for speedy-trial provisions of the California
25
     Constitution). Even if there were arguably a private right of action enforceable in a
26
     court of law under any of the regulations in Title 15, "[t]he district courts may
27
28   decline to exercise supplemental jurisdiction over a [state law] claim" if it "raises a
                                                 34
                                                                         15cv1044 WQH (RBM)
 1   novel or complex issue of State law." 28 U.S.C. § 1367(c)(l). On discretionary
 2
     grounds, the Court recommends not exercising supplemental jurisdiction over these
 3
 4   arguably non-enforceable state law claims under Title 15 in federal court.

 5         Finally, with regard to Plaintiffs general negligence claim against Defendant
 6
     Seibel "for failing to institute measures to control subordinates and supervise" the
 7
 8   correctional officer Defendants (Doc. 1, at~ 96), Plaintiff has failed to submit any

 9   admissible evidence in the form of a declaration or other means supporting his
10
     allegation against Defendant Siebel, who has denied any wrongdoing. In her
11
12   declaration, Seibel specifically states that she never conspired with any correctional

13   staff member, inmate, or any other person to retaliate against Plaintiff or otherwise
14
     violate his civil rights and that she had no knowledge that any correctional staff
15
16   member acted inappropriately toward Plaintiff or was retaliating against Plaintiff.

17   (Seibel Deel.~ 4, Doc. 172-8, at 2.) She had no knowledge that any disciplinary
18
     charges filed against Plaintiff were false or fabricated, and she had not seen any
19
20   such evidence. (Id.) Seibel' s declaration further illustrates the actions she took
21   relative to Plaintiff and the efforts she made to ensure that all her actions relative to
22
     Plaintiff were proper. There is no evidence showing that Seibel breached any duty
23
24   owed to Plaintiff, and Plaintiff does not submit any admissible evidence rebutting
25
     the evidence in Seibel's declaration. As such, summary judgment as to any
26
     negligence claim against Seibel is warranted.
27
28

                                                                         15cv1044 WQH (RBM)
 1        VI. CONCLUSIONS
 2
          For the aforementioned reasons, the Court recommends the following :
 3
 4        1) that Defendants' summary judgment motion be granted as to Plaintiffs

 5           First Amendment claims against Defendants Solis, Santiago, and Seibel;
 6
          2) that Defendants' summary judgment motion be denied as to Plaintiffs First
 7
 8           Amendment claims against Defendants Parker, Davis, Meza, and

 9           Buenrostro; and
10
          3) that Defendants' summary judgment motion be granted as to all of
11
12           Plaintiffs state law claims.

13        The Court submits this Report and Recommendation to United States District
14
     Judge William Q. Hayes under 28 U.S.C. § 636(b)(l) and Local Civil Rule HC.2 of
15
16   the United States District Court for the Southern District of California.

17        IT IS HEREBY ORDERED that any party to this action may file written
18
     objections with the Court and serve a copy on all parties no later than February 14,
19
20   2019. The document should be captioned "Objections to Report and
21   Recommendation."
22
          The parties are advised that failure to file objections within the specified time
23
24   may waive the right to raise those objections on appeal of the Court's Order. See
25   Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d
26
     1153 , 1157 (9th Cir. 1991).
27
28
                                                36
                                                                       15cv 1044 WQH (RBM)
 1       IT IS SO ORDERED.
 2
     DATE: January 25, 2019
 3
 4



                              ~RO
 5
 6
 7                            U.S. Magistrate Judge
 8
 9
10

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       37
                                                      15cv1044 WQH (RBM)
